Exhibit 10.1

 

December 31, 2010

 

Joseph L. Herring

 

AMENDMENT TO EMPLOYMENT LETTER AGREEMENT

 

THIS AMENDMENT TO THE EMPLOYMENT LETTER AGREEMENT (this “Amendment”) made as of
the 31st day of December, 2010 (the “Effective Date”) by and between Covance
Inc. (hereinafter the “Company”) and Joseph L. Herring (hereinafter the
“Executive” and together with the Company, the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive have entered into an employment letter
agreement dated December 31, 2008, as amended (the “Agreement”).

 

WHEREAS, the Parties desire to amend the Agreement to comply with recent
guidance issued with respect to Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and notices promulgated thereunder and to
remove certain rights of the Executive to terminate the Executive’s employment
with the Company for no reason following a Change of Control (as defined in the
Agreement) and receive severance.

 

NOW, THEREFORE, the Parties intending to be legally bound hereby agree to amend
the Agreement, as of the Effective Date, as follows:

 

1.                                       A new paragraph shall be added in the
section of the Agreement entitled “Severance” after the fourth paragraph thereof
to read in its entirety as follows:

 

“Any such payments under subsection (i) of this Severance paragraph shall
commence on the 60th day following the date of your involuntary termination.”

 

2.                                       The second sentence of the first
paragraph of the section of the Agreement entitled “Change-of-Control” shall be
amended and restated to read in its entirety as follows:

 

“Except as otherwise provided under the paragraph entitled “Specified Employee,”
such payment will be made on the 60th day following the Event of Termination.”

 

--------------------------------------------------------------------------------


 

3.                                       The second paragraph of the section of
the Agreement entitled “Change-of-Control” shall be amended and restated to read
in its entirety as follows:

 

“For the purposes of this Agreement, an “Event of Termination” is defined to be
a termination of your employment by Covance (for reasons other than Cause or
Extended Disability) or a Constructive Termination (as defined below) of your
employment, in each case within 24 months following a Change-of-Control (as
defined below).”

 

4.                                       A new section of the Agreement entitled
“409A Reimbursements and In-Kind Benefits” shall be added after the section of
the Agreement entitled “Outplacement” to read in its entirety as follows:

 

“409A Reimbursements and In-Kind Benefits.

 

All reimbursements of costs and expenses under this Agreement shall be made to
you no sooner than the date the underlying expense is incurred and no later than
December 31 of the year following the year during which you incurred the
applicable cost or expense. Any amount of expenses eligible for reimbursement,
or in-kind benefit provided, during a calendar year shall not affect the amount
of expenses eligible for reimbursement, or in-kind benefit to be provided,
during any other calendar year. The right to any reimbursement or in-kind
benefit pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.”

 

5.                                       The section of the Agreement entitled
“Certain Additional Payments by Covance” shall be amended and restated in its
entirety as follows:

 

“Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by, to or for the benefit
of you, whether made under this Agreement or otherwise (a “Payment”) would be
subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”) and if
the net-after tax amount (taking into account all applicable taxes payable by
you, including any Excise Tax) that you would receive with respect to such
Payments does not exceed the net-after tax amount you would receive if the
amount of such Payments was reduced to the maximum amount which could otherwise
be payable to you without the imposition of the Excise Tax, then, to the extent
necessary to eliminate the imposition of the Excise Tax; (i) the latest
scheduled cash Payment shall first be reduced (if necessary, to zero);
(ii) after the application of clause (i), the then latest scheduled cash Payment
shall be reduced (if necessary, to zero) and this process shall continue until
all cash Payments have been reduced (if

 

2

--------------------------------------------------------------------------------


 

necessary, to zero); (iii) non-cash Payments that are included under
Section 280G of the Code at full value rather than accelerated value shall next
be reduced (if necessary, to zero); and (iv) all other non-cash Payments shall
next be reduced with the highest value reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24).

 

All determinations required to be made under this section, including, without
limitation, whether any reduction is required and the amount of such reduction,
shall be made by an accounting firm chosen by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to Covance and
you within 30 days of the Event of Termination, if applicable, or such earlier
time as is requested by Covance.  Any determination by the Accounting Firm shall
be binding upon Covance and you.”

 

6.                                       The following sentence shall be added
at the end of the section of the Agreement entitled “Release” to read in its
entirety as follows:

 

“Such release must be returned to the Company and become effective no later than
the 60th day following such Event of Termination or non-Cause termination.”

 

7.                                       This Amendment is intended only to
amend the sections of the Agreement as set forth above.  Except as expressly
modified herein, the Agreement remains unchanged and shall continue in full
force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have agreed that the Amendment
to the Agreement shall be effective as of the Effective Date.

 

 

COVANCE INC.

 

 

 

 

 

 

 

 

 

By:

James Lovett

 

 

Corporate Senior Vice President, General Counsel & Secretary

 

 

 

 

 

Accepted as of the date first above specified:

 

 

 

 

 

 

 

 

 

By:

Joseph L. Herring

 

3

--------------------------------------------------------------------------------